Citation Nr: 1720984	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-38 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) prior to March 1, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a Central Office Board hearing in her Form 9 substantive appeal.  The Veteran was scheduled such a hearing in March 2012 and August 2013 and was sent notice of these hearings in January 2012 and May 2013, respectively.  However, she did not appear for either hearing, and the Board deems the hearing request as effectively withdrawn.

This matter was previously before the Board in February 2014, at which time the Board remanded the matter for referral to the Director, Compensation Service (Director), for extra-schedular consideration.  In an August 2016 administrative decision, the Director denied TDIU on an extra-schedular basis.  The matter has been returned to the Board and will be considered on a de novo basis.  See Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (finding that the VA Compensation Service Director's initial determination as to an extraschedular evaluation is not evidence). 


FINDING OF FACT

The competent and probative evidence of record is at least in equipoise as to whether the Veteran's service-connected disability (major depressive disorder with psychotic features) rendered her unable to secure and follow a substantially gainful occupation as of January 2, 2009. 


CONCLUSION OF LAW

The criteria for TDIU have been met as of January 2, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Extra-schedular TDIU 

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

Here, the Veteran is service-connected for major depressive disorder (MDD) with psychotic features (rated at 50 percent from November 2, 2000, and at 100 percent from March 1, 2011).  Therefore, the schedular requirements for TDIU have not been met prior to March 1, 2011.  See 38 C.F.R. § 4.16(a).  

The Board notes that the Veteran's sole service-connected disability, MDD, was assigned a 100 percent rating as of March 1, 2011.  After that time, TDIU is moot with regard to a 100 percent rating.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  The Board acknowledges that in Bradley v. Peake, the United States Court of Appeals for Veterans Claims (Court) held that a veteran may be eligible for additional compensation if she is 100 percent service-connected for one disability and considered unemployable (TDIU) based on another.  22 Vet. App. 280, 294 (2008).  However, Bradley is inapplicable to the instant matter, as the Veteran is not service-connected for any disabilities other than MDD.  Thus, the Board will not consider entitlement to TDIU as of March 1, 2011.  

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to her level of education, special training, and previous work experience, but not to her age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2016); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

Based on a review of the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disability rendered her unable to secure and maintain substantially gainful employment prior to March 1, 2011; as such, the benefit of the doubt will be given to the Veteran. 

The Veteran reported that she last worked full-time in 1993 or 1994, although she has reported working as a licensed practical nurse in 2001.  10/05/2009 VBMS, 
VA 21-8940; 03/01/2011 VBMS, VAX, p. 1.  In addition to being a licensed practical nurse, the Veteran reported three years of college.  10/05/2009 VBMS, 
VA 21-8940.  

The Veteran was afforded a VA examination for mental disorders on March 1, 2011.  At that time the Veteran reported getting stressed out easily, not engaging in social activities, hearing voices, and being aware of spirits.  The examiner noted that the Veteran is generally able to maintain her personal hygiene and carries out her other activities of daily living, such as dressing and feeding herself, at least moderately well.  Based on a mental status examination, the examiner noted that the Veteran avoided eye contact almost completely; she was tearful and had inappropriate giggling or laughing at times; her conversation was generally somewhat rambling, although she was able to respond to questions in at least a moderately appropriate way; she generally did not engage in inappropriate behaviors during the session; she was rambling and somewhat tangential and occasionally seemed to lose focus and needed to be redirected; she had auditory hallucinations; and she lacked suicidal or homicidal intent.  A test conducted by the examiner indicated fair to poor short-term memory functioning, and the Veteran reported always losing things like her keys.  The examiner stated that the Veteran had no formal thought disorder in the form of derailment, or circumlocution.  The Veteran was given a task to test cognitive functioning, which she handled moderately well, but was rambling and somewhat idiosyncratic in her replies.  Overall, the Veteran's performance demonstrated a rambling and somewhat disconnected style of communicating, which is superimposed over a natural approximately average level of intelligence.  The examiner concluded that her rambling style and seeming to be somewhat out of contact with the specifics of what is going on around her would make work activities considerably more difficult than they would otherwise be.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50, indicating serious symptoms or impairment.  See American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Based on the foregoing, the examiner opined that the Veteran's ability to engage in social activities is moderately to considerably limited, and that she is currently severely impaired with respect to her capacity to work and is essentially at the present time unemployable for any standard type job.  01/03/2011 VBMS, VAX, pp. 4-8.  

Based on the March 2011 VA examination, the Agency of Original Jurisdiction (AOJ) assigned the Veteran a 100 percent rating for MDD with psychotic features, which in effect was an acknowledgement that the Veteran is totally disabled.  
See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 
1 Vet. App. 20, 22 (1990)).  

The Veteran has submitted statements attesting to her problems with memory and concentration, including constantly losing things like her keys, getting the names of her children confused, and forgetting why she went to the store.  12/14/2009 VBMS, VA 21-4138.  The Veteran indicated that these could be related to Alzheimer's.  As the competent evidence is not clear where to attribute these forgetful symptoms, the Board will consider them as part of her MDD.  In this regard, case law indicates that if the evidence of record cannot distinguish between the symptoms from service-connected disabilities and non-service-connected disorders, VA is to attribute them to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).  The Veteran has also stated that she has issues with personal hygiene, often believes people are trying to run her over, fears answering the door, and experiences psychotic episodes, during which she is unaware of her surroundings.  12/04/2009 VBMS, Correspondence.  

A lay statement by S.K., who drives the Veteran to her doctors' appointments, attested to the Veteran using unintelligible speech, saying the wrong words or forgetting their discussion in the middle of a conversation, losing her keys, wearing the same clothing without bathing from five to eight days, having a short temper, and voicing feelings of a desire to hurt herself and others.  05/14/2010 VBMS, Buddy Statement.  

As previously discussed, the AOJ assigned a 100 percent rating for MDD as of March 1, 2011, the date medical evidence was received which showed that a rating higher than 50 percent was warranted.  However, resolving all doubt in favor of the Veteran, the Board finds it reasonable to infer that the MDD symptoms warranting a 100 percent rating existed prior to the March 1, 2011 date of the VA examination.  In other words, it is not likely that the MDD symptoms rendered the Veteran totally disabled starting on March 1, 2011, but rather, that they existed prior to the date of the examination.  Such a finding is buttressed by statements from the Veteran and S.K. describing similar symptoms to those discussed by the March 2011 VA examiner.  Accordingly, the Board finds that the Veteran's MDD symptoms rendered her unable to secure and maintain a substantially gainful occupation prior to March 1, 2011.  

The Board acknowledges that on March 1, 2011, after review of the Veteran's claims file, a VA examiner opined that the Veteran does not have a physical disability which renders her unable to secure and maintain substantially gainful employment.  The examiner seemed to focus solely on the Veteran's hypertension in rendering her opinion.  03/01/2011 VBMS, VAX, pp. 1-2.  As the Veteran is not service-connected for hypertension, but rather only for MDD, which is a mental disorder, the opinion as to whether the Veteran has a physical disability which renders her unemployable is not relevant to the instant matter.  

As the Board has found the Veteran to be entitled to TDIU prior to March 1, 2011, the Board is required to search the record to determine whether it is factually ascertainable that there was an increase in disability in the one year prior to the application.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding that a TDIU claim based on an already service-connected disability is an increased rating claim for effective-date purposes) (citing Scott v. Brown, 7 Vet. App. 184, 189 (1994)).  Based on a review of the evidence for one year prior to September 2, 2009, the date of the claim for TDIU, the Board finds that the evidence is at least in relative equipoise as to whether there was a marked increase in disability as of January 2, 2009.  

The Veteran received a VA examination on January 2, 2009.  At that time, the Veteran reported experiencing depression, insomnia, difficulty concentrating, excessive fatigue, and excessive irritability with others.  At that time the Veteran was able to maintain basic personal hygiene and basic activities of daily living with some struggle, although she reported sometimes forgetting to bathe or feed herself.  The examiner noted that there was an absence of inappropriate behavior during the examination other than inappropriate laughter.  The Veteran showed no signs of a thought disorder in terms of derailment, tangentiality, or circumlocution, but the examiner noted her history of hallucinations and delusions.  The Veteran had good eye contact, but was nervous and fidgeted throughout the examination.  She denied suicidal or homicidal ideation.  The examiner assigned a GAF score of 50 and concluded that the MDD symptoms caused clinically significant distress and severe and considerable impairment in social and occupational functioning.  01/02/2009 VBMS, VAX.  The Board notes that the findings and conclusions of the January 2009 and March 2011 examiners are for the most part similar and consistent.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether there was an increase in disability as of January 1, 2009, rendering the Veteran unemployable at that time.  



ORDER

Entitlement to TDIU from January 2, 2009 to March 1, 2011 is granted. 




____________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


